

115 HR 5128 IH: Tribal Uranium Exposure Treatment Enhancement Act of 2018
U.S. House of Representatives
2018-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5128IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2018Mr. O'Halleran (for himself and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo authorize the Secretary of Agriculture to award grants to tribal health programs located on
			 reservations impacted by uranium mining or milling, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Tribal Uranium Exposure Treatment Enhancement Act of 2018. 2.Grants to tribal health programs on reservations impacted by uranium mining or millingSection 306(a) of the Agricultural Act of 1961 (7 U.S.C. 1926(a)) is amended by adding at the end the following new paragraph:
			
				(27)Grants to tribal health programs on reservations impacted by uranium mining or milling
 (A)In generalThe Secretary may award grants to tribal health programs located on reservations where uranium mining or milling occurred for purposes of providing cancer treatment to Indians who reside on such reservations and whose health was impacted by such mining or milling.
 (B)Amount and conditionsThe Secretary may award grants under subparagraph (A) in such amounts and subject to such conditions as the Secretary determines appropriate.
 (C)DefinitionsIn this paragraph, the terms Indian, reservation, and tribal health program have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
 (D)Authorization of appropriationsFor purposes of carrying out this paragraph, there is authorized to be appropriated $10,000,000 for each of fiscal years 2018 through 2022..
		